Exhibit 10.2 PLACEMENT AGREEMENT This PLACEMENT AGREEMENT (the “Agreement”) dated as of July 8, 2016, by and between BRIDGELINE DIGITAL, INC. , a Delaware corporation (the “Company”), and TAGLICH BROTHERS, INC. (“Placement Agent”). W I T N E S S E T H : WHEREAS, in reliance upon the representations, warranties, terms and conditions hereinafter set forth, the Placement Agent will act as the exclusive financial advisor and placement agent for the Company in connection with a proposed private placement (the “Offering”) of up to 2,200,000 shares of the Company’s common stock, $0.001 par value (the “Shares”). The Offering may be completed in one or more closings (each, a “Closing”); WHEREAS, the Shares are being issued pursuant to the Company’s Confidential Private Placement Memorandum and exhibits and annexes thereto (including the information incorporated by reference therein) dated July 8, 2016, and as the same may be amended and/or supplemented from time to time (collectively, the “Memorandum”); WHEREAS, the Shares are being issued to the buyers thereof (the “Investors”) pursuant to an exemption from the registration requirements by Rule 506 (“Rule 506”) of Regulation D of the Securities Act of 1933, as amended (the “1933 Act”); NOW, THEREFORE, in consideration of the premises and the respective promises hereinafter set forth, the Company and the Placement Agent hereby agree as follows: 1.
